Citation Nr: 1804973	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-09 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent disabling for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for residuals of left shoulder trauma and surgery with limited motion, arthralgia, and complex regional pain syndrome (minor).

3.  Whether a clear and unmistakable error (CUE) occurred in a March 1984 rating decision which denied service connection for a left shoulder disability.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Patricia Glazek, Esquire


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1976 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2015 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

PTSD

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an initial rating in excess of 70 percent for PTSD.  See 38 C.F.R. § 19.9 (2017).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2017).

The Veteran's PTSD was last evaluated by VA for rating purposes in July 2015.  In his January 2016 Notice of Disagreement (NOD), the Veteran asserted having symptoms of "gross impairment in thought processes, disorientation, delusions, or hallucinations (I.e., paranoia, attempting to secure perimeter, etc.), persistent danger to self or others (i.e., carrying weapons to fend off attacks) and intermittent ability to perform ADLs."  The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his PTSD.

CUE

The Board notes that in a letter dated October 2016, the Veteran's counsel submitted an argument in favor of the July 2016 Notice of Disagreement (NOD) and presented an argument as to the RO's May 16, 2016 denial of the Veteran's motion alleging clear and unmistakable error was made in the March 1984 rating decision with regards to his claimed left shoulder disability.  The Board further notes that while a Statement of the Case (SOC) was issued for the issue of entitlement to a compensable rating for the service-connected left shoulder disability, the issue of CUE was not addressed, and to date, has not been addressed in an SOC.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Accordingly, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of CUE regarding the March 1984 rating decision.

Increased Rating for Left Shoulder

As the outcome of the claim for entitlement to an initial compensable rating for a left shoulder disability could be affected by the results of the remand for the CUE claim, it is inextricably intertwined.  See, Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, remand is also warranted with regard to the issue of entitlement to an initial compensable rating for a left shoulder disability.

TDIU

As the outcome of the claim for a TDIU could be affected by the results of the above remand, it is inextricably intertwined with the claims being developed.  Harris, 1 Vet. App. 180, 183 (1991).  Therefore, remand is also warranted with regard to the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC pertaining to the following:  Whether a clear and unmistakable error (CUE) occurred in a March 1984 rating decision which denied service connection for a left shoulder disability.  The Veteran should be notified that a timely substantive appeal must be filed in order to perfect the appeal.

2.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

3.  After, and only after, completion of steps one and two above, arrange for the Veteran to undergo a VA PTSD examination with an appropriate healthcare provider to assess the current manifestations and severity of his PTSD.

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his symptoms of PTSD.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

Further, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner should comment on the occupational and functional impairment caused by the disability.  

4.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




